[Cite as Bailey v. Bailey, 2012-Ohio-5073.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 98173




                             TRAMAINE SHEA BAILEY
                                                       PLAINTIFF-APPELLEE

                                                 vs.

                          MICHAEL EDWARD BAILEY
                                                       DEFENDANT-APPELLANT




                                              JUDGMENT:
                                               AFFIRMED


                                      Civil Appeal from the
                             Cuyahoga County Court of Common Pleas
                                  Domestic Relations Division
                                       Case No. D-334217

        BEFORE: Cooney, J., Sweeney, P.J., and E. Gallagher, J.

        RELEASED AND JOURNALIZED: November 1, 2012
FOR APPELLANT

Michael E. Bailey, pro se
12805 Reindeer Avenue
Garfield Heights, OH 44125


ATTORNEY FOR APPELLEE

Douglas C. Blackburn
Direnfeld, Greene & Blackburn Co.
24441 Detroit Road
Suite 200
Westlake, OH 44145
COLLEEN CONWAY COONEY, J.:

       {¶1} Defendant-appellant, Michael E. Bailey (“Michael”), appeals the trial

court’s judgment entry of divorce. We find no merit to the appeal and affirm.

       {¶2}    Plaintiff-appellee, Tramaine Shea Bailey (“Tramaine”), filed a complaint

for divorce in November 2010. At trial, the parties stipulated that they were married on

January 15, 2010 and separated on or about May 6, 2010. The parties disputed the

allocation of four items of debt: (1) a debt of $5,876.94 to Owner’s Management for past

due rent; (2) a debt to Elgin Furniture for furniture purchased during the marriage in the

amount of $2,635.77; (3) moving expenses in the amount of $ 2,200 owed to Navy

Federal Credit Union; and (4) three separate electric bills.

       {¶3} Following trial, the magistrate issued a decision assigning the debts owed to

Elgin Furniture, Owner’s Management, and Navy Federal Credit Union to Tramaine.

However, the court ordered that Michael “pay Plaintiff $4,311.50 which constitutes his

share of various debts.” The court further ordered that Michael “shall pay Plaintiff

$3,000.00 towards her attorney fees, as additional spousal support.”

       {¶4} Michael filed timely objections to the magistrate’s decision, claiming the

evidence presented at trial did not support her findings of fact and the resulting

conclusions of law. However, Michael did not file a trial transcript as required by Civ.R.

53(D)(3)(b)(iii). The trial court adopted the magistrate’s decision in its entirety without

modification. Michael now appeals, raising three assignments of error.
                                        Attorney Fees

         {¶5} In his first assignment of error, Michael argues the trial court erred in

awarding Tramaine $3,000 in attorney fees. He contends the attorney fee award was not

warranted because the parties stipulated that Tramaine did not seek spousal support.

         {¶6} In an action for divorce, a court may award all or part of reasonable attorney

fees and litigation expenses to either party if the court finds the award equitable. R.C.

3105.73(A). In determining whether such an award is equitable, “the court may consider

the parties’ marital assets and income, any award of temporary spousal support, the

conduct of the parties, and any other relevant factors the court deems appropriate.” R.C.

3105.73(A).     An award of attorney fees under R.C. 3105.73 lies within the sound

discretion of the trial court and will not be reversed absent an abuse of that discretion.

Cimperman v. Cimperman, 8th Dist. No. 80807, 2003-Ohio-869, citing Rand v. Rand, 18

Ohio St.3d 356, 359, 481 N.E.2d 609 (1985).

         {¶7} Michael argues the trial court erred in sua sponte awarding attorney fees

where the parties stipulated that neither party sought spousal support. He contends that

because the parties waived alimony, an attorney fee award was improper under Civ.R.

75(N).     However, Civ.R. 75(N) governs the temporary award of spousal support,

including attorney fees, during the pendency of the divorce proceedings.          It is not

applicable to the final judgment of divorce.

         {¶8} Michael never filed a transcript of the divorce proceedings. We must,

therefore, presume regularity. When an objecting party fails to timely file a transcript or
affidavit, a trial court must accept the magistrate’s findings of fact and limit its review to

the magistrate’s legal conclusions. Snider v. Ohio Dept. of Rehab. & Corr., 10th Dist.

No. 11AP-965, 2012-Ohio-1665, ¶ 8; “Where a party to an appeal fails to file portions of

the transcript necessary for resolution of his assignments of error, the assignments will be

overruled.” Maloney v. Maloney, 34 Ohio App.3d 9, 516 N.E.2d 251 (11th Dist.1986),

paragraph one of the syllabus.

       {¶9} In awarding $3,000 in attorney fees, the magistrate considered each party’s

income and earning ability and the conduct of the parties. In her decision, the magistrate

explained:

       This fee award is disproportionate to the debts Plaintiff was seeking
       reimbursement for, but the fees were necessary because Defendant was
       oppositional at every turn. His only offers to compromise came in his
       Closing Argument when they were too late to have any effect.

       {¶10} According to the magistrate, Tramaine incurred additional legal fees as a

result of Michael’s conduct during the divorce proceedings. Without a transcript proving

otherwise, we accept the magistrate’s findings. Under these circumstances, we find no

abuse of discretion in the attorney fee award.

       {¶11} Accordingly, the first assignment of error is overruled.

                                  Duration of the Marriage

       {¶12} In the second assignment of error, Michael argues the trial court erred when

it established July 25, 2011 as the date the marriage ended. He contends the trial court

should have found April 29, 2010 as the de facto termination-of-marriage date because

the parties separated on that date.
       {¶13} Under R.C. 3105.171(A)(2), the date of the final hearing for divorce is

presumed to be the appropriate termination date of the marriage unless the trial court

determines that the application of such date would be inequitable. O’Brien v. O’Brien, 8th

Dist. No. 89615, 2008-Ohio-1098, ¶ 40, citing Berish v. Berish, 69 Ohio St.2d 318, 321,

432 N.E.2d 183 (1982). If the trial court determines that use of the final hearing date

would be inequitable given the circumstances of the parties, the court may “select dates

that it considers equitable in determining marital property.” R.C. 3105.171(A)(2)(b).

However, a trial court should only impose a de facto termination date where the evidence

“clearly and bilaterally shows that it is appropriate based on the totality of the

circumstances.” Boggs v. Boggs, 5th Dist. No. 07CAF020014, 2008-Ohio-1411, at ¶ 66.

The decision to use the final hearing date as the valuation date or another alternative date

pursuant to R.C. 3105.171(A)(2)(a)-(b) is discretionary and will not be reversed on appeal

absent an abuse of discretion. Berish at 321.

       {¶14} Michael contends that the trial court should have used the de facto end of

marriage date of April 29, 2010, instead of the last hearing date because the prolonged

duration of the marriage unfairly burdened him with more than his share of marital debt.

In support of this argument, he relies on          Dill v. Dill, 179 Ohio App.3d 14,

2008-Ohio-5310, 900 N.E.2d 654 (3d Dist.), in which the court noted that several

financial, health, and family changes that occurred during a ten-year delay between the

time of separation and the final hearing date weighed in favor of establishing a de facto

termination date for the marriage. Id. at ¶ 46.
       {¶15} In contrast to Dill, the parties’ entire marriage in the instant case lasted less

than two years. According to the magistrate’s decision, the parties lived together in the

rental property for which they owed $5,876.94 in unpaid rent. Although they separated

within months of their marriage, Tramaine moved into the marital residence after they

were married. The debt was incurred as a result of the marriage. For this reason, the

court was justified in ordering Michael to pay half of this debt.

       {¶16} The $2,200 in moving expenses owed to Navy Credit Union was also a

shared debt. The expenses were incurred when the parties moved from another address

to the marital residence after they were married. Therefore, regardless of when the

marriage ended, equity requires that Michael pay half this bill.

       {¶17} The court divided the liability for electric bills according to where the

parties lived at the time the bills were generated rather than by the date of the marriage.

For example, the court found that Michael should pay the entire bill for electric service at

the Valley Lane residence because he lived there with his mother before the parties were

married and he moved back to that residence when the parties separated on or about

May 6, 2010. Fairness requires that Michael be solely responsible for this bill because

Tramaine never lived at that address.

       {¶18} The parties lived together on Wadsworth Avenue from January 18, 2010,

until the end of March 2010 when they moved to the marital residence on Rockside Road.

 The court noted that Tramaine owed $419.36 before the parties were married and that
they incurred an additional $212.60 in electric bills through March 31, 2010. The court

ordered that Michael pay half of the jointly accrued $212.60 bill.

       {¶19} The parties moved to the marital residence on Rockside Road on April 1,

2010. The court noted that “[t]he term of the electric bill at the Rockside residence was

approximately seven months (April 1, 2010 through October 28, 2010) of which Michael

resided at this apartment approximately one and a quarter months (39 days).” Therefore,

the court concluded that Michael “should be ordered to pay one half of 18% * * * or 9%

of the $449.58, or $40.46.” Thus, the termination for the marriage was irrelevant to the

court’s calculation of this debt.

       {¶20} Under these circumstances, we find no abuse of discretion in the court’s

finding that the marriage terminated on the last hearing date for purposes of dividing

marital assets and liabilities. The court’s division of the parties’ debt was fair and

equitable, and Michael has produced no evidence to show otherwise.

       {¶21} Therefore, the second assignment of error is overruled.

                                    Moving Expenses

       {¶22} In his third assignment of error, Michael argues the trial court abused its

discretion in determining the amount awarded to Tramaine for moving expenses. He

contends the award is not supported by the evidence.

       {¶23} The party claiming a debt incurred during marriage is separate and not

marital bears the burden of proof on that issue by a preponderance of the evidence.

Kehoe v. Kehoe, 8th Dist. No. 97357, 2012-Ohio-3357, ¶ 14. A trial court has broad
discretion in the allocation of marital assets. We, therefore, will not disturb the trial

court’s judgment absent an abuse of discretion. Neville v. Neville, 99 Ohio St.3d 275,

2003-Ohio-3624, 791 N.E.2d 434, ¶ 5.

       {¶24} As previously stated, because Michael did not file a trial transcript, we

accept the trial court’s findings of fact as true.       Snider, 10th Dist. No. 11AP-965,

2012-Ohio-1665, ¶ 8. The magistrate found that Tramaine borrowed $2,200 from Navy

Credit Union to pay for the parties’ moving expenses. They moved from Wadsworth

Avenue to their apartment on Rockside Road after they were married but before they were

separated.   The expense was incurred as a result of the marriage.            Under these

circumstances, we find no abuse of discretion in the court’s order requiring Michael to

pay half of this expense.

       {¶25} Accordingly, the third assignment of error is overruled.

       {¶26} Judgment affirmed.

       It is ordered that appellee recover of appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the domestic

relations court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.
___________________________________________________
COLLEEN CONWAY COONEY, JUDGE

JAMES J. SWEENEY, P.J., and
EILEEN A. GALLAGHER, J., CONCUR